DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-9, 12-14, 16-20, and 26-28 as amended on September 16, 2020 are pending and are under consideration.
Nucleotide and/or Amino Acid Sequence Disclosures
	2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Figures 19 and 20 in the specification contain sequences that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Additionally, if the Sequence Listing is submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L1. 
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
	APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9, 12-14, 16-20, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to: i) a method of, comprising administering to a subject in need thereof: (i) an effective amount of an agent targeting CD33, wherein the agent comprises an antigen-binding fragment that binds CD33; and (ii) a population of hematopoietic cells comprising mature transcript of CD33 that is mutated or deficient exon 2; ii) a method of, comprising administering to a subject in need thereof: (i) an effective amount of an agent targeting CD33, wherein the agent comprises an antigen-binding fragment that binds CD33, and (ii) a population of hematopoietic cells that are genetically engineered to comprise mature transcript of CD33 having mutated or deficient exon 2.
It is unclear what the claims are “a method of” because there are no limitations following the preposition “of” which has no object.

Claims 7 is also indefinite because it is unclear if the mature transcript of CD 33 lacking exon 2 is of the same or different scope as the mature transcript of CD33 that is deficient in exon 2 in independent claim 1. 
Claims 27 is also indefinite because it is unclear if a hematopoietic malignancy that is associated with CD33 is required to express or not express CD33 or if the hematopoietic malignancy is just generally known to express CD33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-5, 7-9, 12-14, 16-19, and 26-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0030381 (Bolen et al. Jan. 30, 2020, effectively filed Feb. 28, 2017), “Bolen” evidenced by Yousef et al. (Gene 2002 286: 259-270), “Yousef”.
Bolen teaches a method of treating a hematopoietic malignancy, comprising administering to a subject in need thereof: (i) an effective amount of a cytotoxic agent targeting cells expressing a lineage-specific cell-surface protein, wherein optionally the cytotoxic agent comprises an antigen-binding fragment that specifically binds an epitope of the lineage-specific 
Bolen teaches targeting CD33 with the cytotoxic agent.  See ¶ 0016 and Figures 2 and 3.
Bolen teaches modifying or deleing an epitope in exon 2 of CD33 like amino acids 47-51 or 48-52.  See ¶ 0016, Example 1, Table 2 and Figures 2 and 3.  Yousef teaches that the exon 2 of CD33/SIGLEC-3 comprises the IgV domain and amino acids 47-51 (IPYYD) or 48-52 (PYYDK).  See Figs. 1 and 8.
Bolen teaches hematopoietic cells are genetically modified such that they express a variant CD33 protein which lacks an epitope to which the cytotoxic agent binds.  See ¶ 0016, Examples 1 and 2, and Figures 1-3. 
Bolen teaches that the cytotoxic agent can be antibody, antigen binding fragment thereof, or chimeric antigen receptor expressing T cell to CD33.  See ¶¶ 0008, 0009, 0077-0131.
Bolen teaches that the hematopoietic cells are autologous or allogeneic.  See ¶¶ 0008, 0010 and 0123. 
Bolen teaches that the hematopoietic cells are CD34+ stem cells.  See ¶¶ 0026 and 0141-0149 and Fig. 1.
Bolen teaches that the engineered CD33 lacks the region encoded by exon 2.  See ¶¶ 0016 and 0075. 
Bolen teaches CAR-T cells directed against CD33. See ¶¶ 0026-028, Examples 1 and 2 and Figs. 1-3.
Bolen teaches that the chimeric receptors may further comprise (a) a hinge domain, (b) a transmembrane domain, (c) at least one co-stimulatory domain, (d) a cytoplasmic signaling 
Bolen teaches that the hematopoietic stem cells are from bone marrow cells or peripheral blood mononuclear cells (PBMCs).  See ¶¶ 0010, 0123 and 0146. 
Bolen teaches genome editing with zinc finger nucleases (ZFN), transcription activator-like effector-based nuclease (TALEN), and CRISPR/Cas systems. See ¶¶ 0155-0180. 
Bolen teaches that the subject may have Hodgkin's lymphoma, non-Hodgkin's lymphoma, leukemia, or multiple myeloma. In some embodiments, the subject has leukemia, for example, acute myeloid leukemia, chronic myelogenous leukemia, acute lymphoblastic leukemia, or chronic lymphoblastic leukemia, which are associated with CD33 as claimed.  See ¶¶ 0018, 0059, 0203, and 0206.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0030381 (Bolen et al. Jan. 30, 2020, effectively filed Feb. 28, 2017), “Bolen” evidenced by Yousef et al. (Gene 2002 286: 259-270), “Yousef” as applied to claims 1-5, 7-9, 12-14, 16-19, and 26-28 above, and further in view of Lambda et al. (J. Clinical Oncology June 23, 2017 35: 2674-2682, IDS), “Lambda”.
Bolen teaches as set forth above, but does not teach wherein the hematopoietic cells comprise a single nucleotide polymorphism (SNP) rs12459419 in exon 2 of the CD33 gene or wherein the engineering creates a mutation that interferes with exonic splicing enhancer (ESE) binding site for SRSF2 and results in loss of exon 2 from the mature transcript of CD33.
Lambda teaches that Gemtuzumab ozogamicin (GO), a CD33-targeted immunoconjugate, is a  therapy for acute myeloid leukemia (AML). Lambda teaches that CD33 single nucleotide 
Lambda teaches that rs12459419 (C > T; Ala14Val) in exon2 is present within 4 base pairs of the intron/exon junction and resides within the exonic splicing enhancer (ESE) binding site for SRSF2. It has been related to the skipping of exon2, resulting in the shorter CD33 isoform (D2-CD33), which lacks the IgV domain. The exon2-encoding IgV domain is an epitope for the hP67.6-CD33 antibody, which is used for diagnostic immunophenotyping, and for the antibody that is conjugated to calicheamicin in GO.  See p. 2676-left column and Fig. 1.
Lambda teaches that the CT phenotype reduces responsiveness to GO.  See p. 2674-Results, pp. 2679-2681-Discussion and Figures 2 and 3. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bolen and Lambda and engineer the rs12459419 (C > T; Ala14Val) mutation in exon 2 of the genes and transcripts of the hematopoietic cells/ hematopoietic stem cells of Bolen when using GO to target CD33 in hematopoietic malignancy treatment so that the engineered hematopoietic cells would not be targeted by GO.  One would have been motivated to engineer rs12459419 CT mutation into the hematopoietic cells/hematopoietic stem cells of Bolen so that the engineered rs12459419 cells could repopulate the hematopoietic cells in the patient after treatment with GO because the engineered rs12459419 cells would not be targeted by GO.  See ¶¶ 0196 of Bolen. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

5. 	Claims 1-9, 12-14, 16-20, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,660,919 (Mukherjee et al. May 26, 2020) in view of US 2020/0030381 (Bolen et al. Jan. 30, 2020, effectively filed Feb. 28, 2017), “Bolen” evidenced by Yousef et al. (Gene 2002 286: 259-270), “Yousef” and in view of  Lambda et al. (J. Clinical Oncology June 23, 2017 35: 2674-2682, IDS), “Lambda”.
The ‘919 claims are drawn to:
1. A method of treating a hematopoietic malignancy in a subject in need thereof, the method comprising administering to the subject an effective amount of a population of genetically engineered human hematopoietic cells, wherein the hematopoietic cells are engineered such that they are deficient in the expression of a lineage-specific cell-surface antigen which is expressed by their naturally-occurring hematopoietic cell counterpart, and wherein the genetically engineered hematopoietic cells are hematopoietic stem cells, hematopoietic progenitor cells, or a combination thereof, wherein the hematopoietic cells do not comprise a chimeric antigen receptor, wherein the lineage-specific cell-surface antigen is CD33, and wherein an endogenous gene encoding the lineage-specific cell-surface antigen is disrupted using genome editing. 

    3. The method of claim 1, wherein the human hematopoietic cells are obtained from bone marrow, blood, umbilical cord, or peripheral blood mononuclear cells (PBMCs) of a human subject. 
    4. The method of claim 1, wherein the whole or a portion of the endogenous gene encoding the lineage-specific cell-surface antigen is deleted. 
    5. The method of claim 1, wherein the level of the lineage-specific cell-surface antigen is reduced as compared with the level of the lineage-specific cell-surface antigen expressed by its naturally-occurring hematopoietic cell counterpart. 
    6. The method of claim 1, wherein the genome editing is a CRISPR system. 
    7. The method of claim 6, wherein the CRISPR system comprises a guide nucleic acid that hybridizes to a coding or non-coding sequence of the endogenous gene encoding the lineage-specific cell-surface antigen. 
    8. The method of claim 6, wherein the CRISPR system cleaves or produces an insertion, deletion and/or substitution of one or more nucleotides in a coding region or a non-coding region of an endogenous gene encoding the lineage-specific cell-surface antigen. 
    9. The method of claim 1, further comprising administering to the subject an effective amount of an agent that targets the lineage-specific cell-surface antigen that is deficient in the hematopoietic cells, wherein the agent comprises an antigen-binding fragment that binds said lineage-specific cell-surface antigen. 

    11. The method of claim 9, wherein the agent is an immune cell expressing a chimeric receptor that comprises said antigen-binding fragment. 
    12. The method of claim 11, wherein the immune cell expressing a chimeric receptor is a T cell and wherein the antigen-binding fragment binds CD33. 
    13. The method of claim 9, wherein the hematopoietic malignancy is selected from the group consisting of Hodgkin's lymphoma, non-Hodgkin's lymphoma, leukemia, acute myeloid leukemia, chronic myelogenous leukemia, acute lymphoblastic leukemia, chronic lymphoblastic leukemia, and multiple myeloma. 
The ‘919 claims do not teach that the hematopoietic cells are genetically engineered to comprise mature transcript of CD33 having mutated or deficient exon 2 or using a CAR that binds CD33.
Bolen and Lambda teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘919 claims, Bolen and Lambda and engineer the rs12459419 (C > T; Ala14Val) mutation in exon 2 of the genes and transcripts of the hematopoietic cells/ hematopoietic stem cells of the ‘919 claims when using GO to target CD33 or CAR-T cells with the antigen binding domain of GO  in hematopoietic malignancy treatment so that the engineered hematopoietic cells would not be targeted by GO antibody or the GO antigen binding domain in CAR-T cells.  One would have been motivated to engineer rs12459419 CT mutation into the hematopoietic cells/hematopoietic stem cells of the ‘919 claims . 

6. 	Claims 1-9, 12-14, 16-20, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,668,103 (Mukherjee et al. June 2, 2020) in view of US 2020/0030381 (Bolen et al. Jan. 30, 2020, effectively filed Feb. 28, 2017), “Bolen” evidenced by Yousef et al. (Gene 2002 286: 259-270), “Yousef” and in view of  Lambda et al. (J. Clinical Oncology June 23, 2017 35: 2674-2682, IDS), “Lambda”.
The ‘103 claims are drawn to:
1. A method of treating acute myeloid leukemia (AML) in a subject in need thereof, the method comprising: (a) administering to the subject a CD33-targeted therapy comprising a CD33 CAR-T cell; and (b) administering to the subject a population of modified hematopoietic stem and progenitor cells (HSPCs) that have reduced or eliminated expression of CD33, wherein the HSPCs comprise an insertion and/or deletion in an endogenous CD33 coding sequence that was introduced by a CRISPR system comprising a guide nucleic acid, wherein the endogenous CD33 coding sequence encodes a CD33 protein that localizes to a cell surface, and wherein the insertion and/or deletion is capable of downregulating gene expression of CD33. 
    2. The method of claim 1, wherein the CRISPR system further comprises an exogenous template polynucleotide for homologous recombination (HR)-mediated repair. 
    3. The method of claim 1, wherein the guide nucleic acid of the CRISPR system is a single guide RNA (gRNA). 

    5. The method of claim 1, wherein the HSPCs are administered to the subject by infusion before the CD33-targeted therapy is administered to the subject. 
    6. The method of claim 1, wherein the HSPCs are autologous to the subject and obtained from a source selected from the group consisting of peripheral blood mononuclear cells, bone marrow, lymph node, and spleen. 
    7. The method of claim 1, wherein the HSPCs are CD34+ HSPCs.
The ‘103 claims do not teach that the hematopoietic cells are genetically engineered to comprise mature transcript of CD33 having mutated or deficient exon 2.
Bolen and Lambda teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘103 claims, Bolen and Lambda and engineer the rs12459419 (C > T; Ala14Val) mutation in exon 2 of the genes and transcripts of the hematopoietic stem cells of the ‘103 claims when using GO to target CD33 or CAR-T cells with the antigen binding domain of GO in hematopoietic malignancy treatment so that the engineered hematopoietic cells would not be targeted by GO antibody or the GO antigen binding domain of the CAR.  One would have been motivated to engineer rs12459419 CT mutation into the hematopoietic stem cells of the ‘103 claims so that the engineered rs12459419 cells could . 

7. 	Claims 1-9, 12-14, 16-20, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,912,799 (Mukherjee et al. Feb 9, 2021) in view of US 2020/0030381 (Bolen et al. Jan. 30, 2020, effectively filed Feb. 28, 2017), “Bolen” evidenced by Yousef et al. (Gene 2002 286: 259-270), “Yousef” and in view of  Lambda et al. (J. Clinical Oncology June 23, 2017 35: 2674-2682, IDS), “Lambda”.
The ‘799 claims are drawn to:
 1. A method of treating a hematopoietic malignancy in a subject in need thereof, the method comprising (i) administering to the subject an effective amount of a population of genetically engineered human hematopoietic cells, wherein the hematopoietic cells are engineered such that they are deficient in a lineage-specific cell-surface antigen which is expressed by their naturally-occurring hematopoietic cell counterpart. 
    2. The method of claim 1, wherein the lineage-specific cell-surface antigen is an antigen that is naturally associated with human leukocytes, a subpopulation of human leukocytes, human myeloid cells, or human plasma cells. 
    3. The method of claim 1, wherein the lineage-specific cell-surface antigen is a cluster of differentiation (CD) antigen. 

    5. The method of claim 4, wherein the CD antigen is CD33 or CD19. 
    6. The method of claim 1, wherein the population of genetically engineered human hematopoietic cells comprises human hematopoietic cells selected from the group consisting of a hematopoietic stem cell, a progenitor cell, a myeloid progenitor cell, a lymphoid progenitor cell, a myeloid cell, a lymphoid cell, and any combination(s) thereof. 
    7. The method of claim 1, wherein the population of genetically engineered human hematopoietic cells comprises hematopoietic stem cells. 
    8. The method of claim 1, wherein the human hematopoietic cell is obtained from bone marrow, blood, umbilical cord, or peripheral blood mononuclear cells (PBMCs) of a human subject. 
    9. The method of claim 1, wherein an endogenous gene encoding the lineage-specific cell-surface antigen is engineered using genome editing. 
    10. The method of claim 9, wherein the whole or a portion of the endogenous gene encoding the lineage-specific cell-surface antigen is deleted. 
    11. The method of claim 9, wherein the level of the lineage-specific cell-surface antigen is reduced as compared with the level of the lineage-specific cell-surface antigen expressed by its naturally-occurring hematopoietic cell counterpart. 
    12. The method of claim 9, wherein the genome editing is a CRISPR system. 

    14. The method of claim 12, wherein the CRISPR system cleaves or produces an insertion, deletion and/or substitution of one or more nucleotides in a coding region or a non-coding region of an endogenous gene encoding the lineage-specific cell-surface antigen. 
    15. The method of claim 14, wherein the lineage-specific cell-surface antigen is CD33 or CD19. 
    16. The method of claim 1, further comprising (ii) administering to the subject an effective amount of an agent that targets the lineage-specific cell-surface antigen that is deficient in the hematopoietic cells, wherein the agent comprises an antigen-binding fragment that binds said lineage-specific cell-surface antigen. 
    17. The method of claim 16, wherein the agent is an antibody or antibody fragment selected from the group consisting of a monoclonal antibody, fully human antibody, humanized antibody, chimeric antibody, single-chain antibody, bi-specific antibody, and a F(ab')2 fragment. 
    18. The method of claim 16, wherein the agent is an immune cell expressing a chimeric receptor that comprises said antigen-binding fragment. 
    19. The method of claim 18, wherein the immune cell expressing a chimeric receptor is a T cell and wherein the antigen-binding fragment binds CD33 or CD19. 
    20. The method of claim 16, wherein the hematopoietic malignancy is selected from the group consisting of Hodgkin's lymphoma, non-Hodgkin's lymphoma, leukemia, acute myeloid leukemia, chronic myelogenous leukemia, acute lymphoblastic leukemia, chronic lymphoblastic leukemia, and multiple myeloma.

Bolen and Lambda teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘799 claims, Bolen and Lambda and engineer the rs12459419 (C > T; Ala14Val) mutation in exon 2 of the genes and transcripts of the hematopoietic cells/ hematopoietic stem cells of the ‘799 claims when using GO to target CD33 or CAR-T cells with the antigen binding domain of GO in hematopoietic malignancy treatment so that the engineered hematopoietic cells would not be targeted by GO antibody or the GO antigen binding domain.  One would have been motivated to engineer rs12459419 CT mutation into the hematopoietic cells/hematopoietic stem cells of the ‘799 claims so that the engineered rs12459419 cells could repopulate the hematopoietic cells in the patient after treatment with GO because the engineered rs12459419 cells would not be targeted by GO or CAR-T cells with the antigen binding domain of GO.  See ¶¶ 0196 of Bolen. 
Conclusion
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J REDDIG/            Primary Examiner, Art Unit 1642